Citation Nr: 1014171	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  06-14 387A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 40 
percent for service-connected lumbar spondylolisthesis with 
fusion of L5-SI.

2.  Entitlement to a disability evaluation in excess of 10 
percent for neurological deficit of the right lower 
extremity. 

3.  Entitlement to total disability rating based on 
individual unemployability (TDIU).
   

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1966 to March 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) from both June 2005 and November 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

The Veteran provided testimony at an August 2008 hearing 
before the decision review officer at the local RO.  A 
transcript of the proceeding is associated with the claims 
folders.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he is entitled to a disability 
evaluation in excess of 40 percent for his service-connected 
lumbar spondylolisthesis with fusion of L5-SI, to a 
disability evaluation in excess of 10 percent for his 
service-connected neurological deficit of the right lower 
extremity, and to a TDIU due to his inability to work as a 
result of his service-connected back disability.  Further 
examinations are necessary for the reasons discussed below.

Regarding the Veteran's service-connected back disability, in 
an August 2008 hearing before the decision review officer, 
the Veteran reported that he experiences flare-ups and 
incapacitating episodes approximately three to four times per 
year.  The Veteran further reported that the incapacitating 
episodes last for as long as two weeks; specifically, the 
Veteran stated that during these periods he cannot walk, get 
out of bed, nor can he get up to use the bathroom, thus he 
used a bedpan.  The Veteran indicated that he has reported 
these episodes to his VA doctor, as well as his spouse, who 
has also cared for him, as she is a nurse.  The Veteran 
reported that as a result of these episodes, he is prescribed 
morphine and a walking cane for the past three years.  The 
Veteran also reported that he receives steroid shots for his 
back condition.      

During the August 2008 hearing before the decision review 
officer, the Veteran testified that there are more recent VA 
outpatient treatment records regarding his back which are not 
currently on file.  In this regard, the Board also notes that 
the   
most recent March 2009 VA examination report, while noting a 
diagnosis of degenerative disc disease, indicates that the 
Veteran has not experienced any incapacitating episodes in 
the past 12 months.  Therefore, the Board finds that 
clarification is required as to whether the Veteran has been 
treated for incapacitating episodes, and given that the VA 
treatment records are relevant to the issue on appeal, the 
Board must remand the case to obtain these records.  See 
Bell v. Derwinski, 2 Vet.App. 611 (1992).  

In January 2005, the Veteran filed a claim for an increased 
disability rating for his service-connected neurological 
deficit of the right lower extremity.  The January 2006 VA 
examination report demonstrates that the Veteran complained 
of sharp constant pain radiating from his back to his right 
leg.  In a May 2007 private treatment record, the Veteran 
reported that the pain in his right leg had worsened.  The 
January 2008 VA neurological consultation report indicates 
that the Veteran might have early neuropathy.  Moreover, 
during the August 2008 hearing before the decision review 
officer, the Veteran also testified that he continues to 
experience numbness in his right leg to the bottom of his 
foot, which has worsened, as the only way he can move around 
is with the use of his cane.  Subsequently, in March 2009, 
the Veteran was afforded a VA examination for his 
neurological deficit of his right lower extremity disability.  
The examination, however, does not provide current findings 
regarding the paralysis of the Veteran's right foot, which 
are necessary criteria for rating purposes.  Based on the 
aforementioned, an examination is required to determine the 
current level of severity of the Veteran's service-connected 
neurological right lower extremity disability.  38 C.F.R. 
§ 4.2.

Regarding the Veteran's claim for a TDIU, VA may assign TDIU 
when a veteran is unable to secure or follow a substantially 
gainful occupation as a result of a service-connected 
disability rated at 60 percent or more, or, if there are two 
or more disabilities, when at least one is rated at 40 
percent or more with sufficient additional service connected 
disability to bring the combination to 70 percent or more. 38 
C.F.R. § 4.16(a).  In the present case, the Veteran has two 
service-connected disabilities, lumbar spondylolisthesis with 
fusion of L5-SI, evaluated as 40 percent disabling and 
neurological deficit of the right lower extremity, evaluated 
as 10 percent disabling.  While the Veteran does not 
currently meet the threshold requirement for TDIU 
eligibility, subsequent to the evaluation of the 
aforementioned disabilities, the Veteran may meet the 
threshold requirement.  

In this regard, the Board notes that throughout the rating 
period on appeal, the Veteran has consistently reported that 
he has not been able to work for the past several years due 
to his service-connected back disability.  As such, the Board 
may not reject a claim for a TDIU without producing evidence, 
as distinguished from mere conjecture, that the Veteran can 
perform work that would produce sufficient income to be other 
than marginal.  The duty to assist requires that VA obtain an 
examination which includes an opinion on the effect of the 
Veteran's service-connected disabilities on his ability to 
work.  Friscia v. Brown, 7 Vet. App. 294 (1994).  No opinion 
has been obtained in this case.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)


1.  The RO/AMC should contact the Veteran 
and request that he provide the complete 
names and addresses of all health care 
providers from whom he has received 
examinations or medical care from for his 
back condition since January 2004.  With 
any necessary authorization from the 
Veteran, the RO/AMC should then associate 
those records with the claims file.

2.  The RO/AMC should obtain the 
Veteran's VA outpatient treatment records 
dated from January 2004 to the present 
from the Central Texas Healthcare system.  
The RO/AMC should then associate those 
records with the claims file.  

3.  Schedule the Veteran for appropriate 
examination(s) to ascertain the current 
severity of the orthopedic manifestations 
of his thoracolumbar disability (lumbar 
spondylolisthesis with fusion of L5-SI), 
as well as the current severity of the 
neurological manifestations of his 
neurological disability (neurological 
deficit of the right lower extremity).

The claims file must be made available to 
the examiner for review.  The examiner(s) 
should be requested to provide findings 
and opinions on the following questions:

a) identify all orthopedic 
manifestations of the Veteran's 
service connected thoracolumbar 
disability, to include range of 
motion testing in terms of forward 
flexion, backward extension, right 
and left lateral flexion, and right 
and left rotation.  The examiner 
should also be requested to provide 
opinion as to the extent, if any, of 
functional loss of use of the 
thoracolumbar spine due to pain, 
incoordination, weakness, pain on 
flare-ups and fatigability with use.  
If feasible such findings should be 
portrayed in terms of degrees of 
additional loss of motion.  The 
examiner should also review the 
record and report any incapacitating 
episodes that the Veteran has 
experienced; and

b) identify all chronic neurologic 
manifestations of the Veteran's 
service-connected neurological 
deficit of the right lower extremity 
disability, if any, to include 
specifying any and all neurologic 
symptoms (e.g., neuritis, neuralgia, 
sensory loss, body part dysfunction, 
etc.) with specific reference to the 
nerve(s) affected.  The examiner 
should be requested to provide an 
opinion as to whether the Veteran 
has partial paralysis of his right 
external popliteal nerve, and if so, 
is the paralysis mild, moderate, or 
severe.   

The examiner is also specifically 
requested to opine as to whether the 
Veteran's service-connected back and/or 
right lower extremity disability, without 
regard to his non service-connected 
disabilities, his age, or his retired 
status, render him unable to secure and 
follow a substantially gainful 
occupation.

All opinions expressed should be 
accompanied by a clear rationale 
consistent with the evidence of record.

4.  Thereafter, readjudicate the claims 
on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained. If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

